DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to amendments, the 35 USC 112 and 102 rejections have been withdrawn.  However, regarding the 35 USC 103 rejection, applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. The applicant argues that one of ordinary skill in the art would not modify Kaloyeros with Chung as the Kaloyeros reference does not note any deficiencies in its process.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Chung reference is providing knowledge of the precursors generally available to one of ordinary skill in the art and the motivation for using such precursors, the motivation need not be present in both references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.”  See id. At 417.
Therefore, the 103 rejection is maintained.  New grounds of rejection are below due to amendments and newly added claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaloyeros et al. (US 2003/0198587 A1) in view of Chung et al. (US 2004/0018304 A1) and Suzuki et al. (US 2007/0234955 A1)
As to claim 1, Kaloyeros et al. teaches flowing a tungsten carbonyl (paragraph 0016) into an interior processing volume of a process chamber; flowing a precursor comprising a carbonyl electron donor in para  into the interior processing volume; and thermally decomposing the metal organic precursor and the ligand precursor in the interior processing volume to deposit a tungsten containing layer (paragraph 0066-0072 describes a thermal CVD process where the precursors are flowed simultaneously) over at least one or more sidewalls and a bottom surface of a high aspect ratio 
Kaloyeros describes the tungsten precursor with various ligand groups combined with carbonyl groups such as pentacarbonly or tetracarbonyl compounds in para 0046.  Kaloyeros does not teach one of these groups to be an alkylisonitrile group.  Chung teaches metal containing gapfill (abstract, Figs. 6A-6C) where tungsten with alkylisonitrile may be used in the metal organic precursor (para 0052) where a similar alkylsonitrile group may be used as a reducing gas as well in para 0053.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one of the CO ligand groups of Kaloyeros with an alkysonitrile group as claimed as Chung et al. teaches the art recognized suitability and utility of such in an analogous method.
Chung and Kaloyeros do not teach a non metal CO gas.  Suzuki et al. teaches using a CO gas with its carbonyl compound for controlling and reducing CO byproducts and to prepare a film with desirable properties in para 0040.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaloyeros and Chung et al. to include CO as a secondary gas as taught by Suzuki in order to reduce CO byproducts and to prepare a film with desirable properties.
As to claims 8-9, the temperature is as claimed in Kaloyeros para 0073, for example.
As to claims 10-11, the high aspect ratio feature is shown in the Figures and has a height to width ratio of at least 5:1 as depicted (also Kaloyeros para 0038).
As to claims 12-13, Chung teaches these precursors in para 0052-0053.
As to claims 14-25, phosphines are used in Kaloyeros paras 0070-0072, separately or with the other precursors, for example.


Claims 1 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2004/0018304 A1) in view of Suzuki et al. (US 2007/0234955 A1)
As to claim 1, Chung et al. teaches flowing a metal organic precursor (abstract) into an interior processing volume of a process chamber; flowing a precursor comprising tungsten pentacarbonyl or terracarbonyl compounds with an alkylsonitrile group in paras 0051-0053 into the interior processing volume; and thermally decomposing the metal organic precursor and the ligand precursor in the interior processing volume to deposit a metal containing layer (paragraphs 0004-0006) over at least one or more sidewalls and a bottom surface of a high aspect ratio feature definition (Figs 6A-6C) formed in and below a surface of a dielectric layer on the substrate (Fig, 6A-6C and paras 0056-0059, for example).  The metal containing layer forms a conformal liner layer over the features as shown in the Figures.  Chung et al. teaches embodiments that do not use plasma and the claimed gas inlets in Fig 2., paras 0019-0029. 
Chung does not teach a non metal CO gas.  Suzuki et al. teaches using a CO gas with its carbonyl compound for controlling and reducing CO byproducts and to prepare a film with desirable properties in para 0040.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chung et al. to include CO as a secondary gas as taught by Suzuki in order to reduce CO byproducts and to prepare a film with desirable properties.
As to claims 8-9, the temperature is as claimed in Chung para 0054, for example.
As to claims 10-11, the high aspect ratio feature is shown in Chung Figs 6A-6C.  The high aspect ratio feature in Suzuki is shown in the Figures and has a height to width ratio of at least 5:1 as depicted (also paras 0086-0088).
As to claims 12-13, Chung teaches these precursors in para 0052-0053.


s 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2004/0018304 A1) in view of Suzuki et al. (US 2007/0234955 A1) and Kaloyeros et al. (US 2003/0198587 A1)
Chung and Suzuki do not teach phosphorus containing compounds.  Phosphines are used in Kaloyeros paras 0070-0072, separately or with the other precursors, for example, for alternative electron donors. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Chung et al. and Suzuki et al. to include phosphines as taught by Kaloyeros for alternative electron donors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715